NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2629-18T2

ALCATEL-LUCENT USA INC.,

          Plaintiff-Appellant,

v.

TOWNSHIP OF BERKELEY
HEIGHTS,

     Defendant-Respondent.
____________________________

                    Argued telephonically May 4, 2020 –
                    Decided July 17, 2020

                    Before Judges Messano, Vernoia and Susswein.

                    On appeal from the Tax Court of New Jersey, Docket No.
                    7688-2014.

                    Stuart M. Lederman argued the cause for appellant
                    (Riker Danzig Scherer Hyland & Perretti LLP,
                    attorneys; Stuart M. Lederman, of counsel; Rudy S.
                    Randazzo, on the briefs).

                    Adam J. Colicchio argued the cause for respondent
                    (Renaud DeAppolonio LLC, attorneys; Adam
                    J. Colicchio, on the brief).
PER CURIAM

      Plaintiff, Alcatel-Lucent USA, Inc., appeals from the Tax Court's order

dismissing its appeal from the denial of its 2014 Farmland Assessment

application. Tax Court Judge Joshua D. Novin determined that N.J.S.A. 54:4-

34 precludes plaintiff's appeal because plaintiff purposely omitted income

information in its response to the local tax assessor. After careful review of the

record in view of the applicable legal principles, we affirm the order dismissing

plaintiff's appeal substantially for the reasons set forth in Judge Novin's

thorough and well-reasoned opinion.

      We note that in a recent case involving the same parties and property, we

held that plaintiff's appeal from the denial of its 2015 Farmland Assessment

application was barred under N.J.S.A. 54:4-34 because plaintiff failed to

respond to the township's request for information. Alcatel-Lucent USA Inc., v.

Twp. of Berkeley Heights, 460 N.J. Super. 243 (App. Div. 2019) (Acatel-Lucent

I). We embrace the statutory analysis in our recent opinion and incorporate it

into this opinion. We add that submitting false information to the tax assessor

is a basis for barring an appeal as surely as failing to respond to the assessor's

request for information.




                                                                          A-2629-18T2
                                        2
                                         I.

      Much of the background information pertinent to this case is set forth in

our prior published opinion pertaining to plaintiff's 2015 Farmland Assessment

application. We therefore need only briefly recount the procedural history and

relevant facts, focusing chiefly on the circumstances pertaining to plaintiff's

2014 application. Plaintiff is a technology company that owns a 153.4 -acre

parcel of real property located in Berkeley Heights, Union County. There are

approximately 1.5 million square feet of improvements on the property.

Plaintiff claims that fifty-seven acres of the property is actively managed

agricultural woodlands.

      On June 1, 2013, the Berkeley Heights tax assessor mailed plaintiff a

request for income and expense information pursuant to N.J.S.A. 54:4-34

(Chapter 91).1 On June 13, 2013, plaintiff's corporate counsel responded to the

request, stating in pertinent part:

             I am writing in response to the letter from you to
             [plaintiff] . . . requesting certain information regarding
             Block 3701, Lot 1 . . . from the "Property Owner"
             pursuant to N.J.S.A. 54:4-34.
                   . . . . [T]he [p]roperty was conveyed by quitclaim
             deed dated June 29, 2001 from [plaintiff] to LTI . . . and

1
  The statute is commonly referred to as "Chapter 91" because the Legislature
amended it in L. 1979, c. 91, §1. Cascade Corp. v. Twp. of Middle, 323 N.J.
Super. 184, 185 n.* (App. Div. 1999).
                                                                          A-2629-18T2
                                         3
           long term ground leased back to [plaintiff] from LTI by
           lease from LTI also dated June 29, 2001 . . . . Under
           that [l]ease, [plaintiff] is treated as the beneficial owner
           having all the rights (other than title) and obligations
           (including payment of real estate taxes) of an owner.
           LTI is a single member limited liability company,
           whose sole member and 100% owner is [plaintiff]. . . .
           We therefore consider the property to be owner-
           occupied.

                 ....

                  The [p]roperty is not income producing real
           estate as that term is commonly understood, although
           very small portions of the [p]roperty, totaling less
           [than] 1% of the building square footage, are occupied
           by [various entities]. Please note that Affinity Federal
           Credit Union vacated the [p]roperty effective
           December 31, 2011 and now only maintains an ATM
           on site for which it pays $300 monthly to [plaintiff]. . . .
           Although the payments by those occupants are
           insignificant, and irrelevant and immaterial in valuing
           the property, a schedule of those payments entitled
           MURRAY HILL, NJ 2012 RENTAL INCOME is
           attached. . . .
                  Two wireless carriers pay monthly fees pursuant
           to license agreements to maintain cell sites on a
           [plaintiff's] tower on the [p]roperty. . . . Their payments
           are also reflected in the attached MURRAY HILL, NJ
           2012 RENTAL INCOME.

     The rental income document that was attached to corporate counsel's letter

represented that plaintiff received $960,639.23 in rental income in 2012.

Neither corporate counsel's letter nor the attachment disclosed that LGS

Innovations, LLC, (LGS), a wholly-owned subsidiary of plaintiff, had a

                                                                          A-2629-18T2
                                        4
licensing agreement with plaintiff to use a portion of the property and paid an

annual rent of $187,148.40 in 2012.

      On July 24, 2013, plaintiff filed an application for farmland assessment

for the 2014 tax year.     On August 19, 2013, the tax assessor denied the

application, stating that "[a]gricultural use is not dominant use."

      On March 28, 2014, plaintiff filed a complaint in Tax Court challenging

the denial. On June 8, 2015, the township filed a motion to dismiss plaintiff 's

appeal with prejudice pursuant to N.J.S.A. 54:4-34, arguing that plaintiff's

response constituted a false or fraudulent account. In support of that contention,

the township attached a certification from the tax assessor, stating, "[d]uring the

course of discovery it became apparent that the subject property is not owner

occupied and that the subject property's 2012 rental income was substantially

higher than the one provided in the Chapter 91 response." The tax assessor's

certification further asserted, "the total sublease income for 2012 was

$1,153,994.77 and not $ 960,639.23 as stated in [plaintiff's] Chapter 91

response."

      After hearing oral argument, Judge Novin, issued a comprehensive written

opinion, finding: (1) the non-farmland portions of plaintiff's property were

income-producing; (2) plaintiff's application for farmland assessment was


                                                                           A-2629-18T2
                                        5
subject to Chapter 91 preclusion; and (3) there was reason to believe plaintiff 's

response to the Chapter 91 request may have been false or fraudulent.

      Judge Novin reserved decision on defendant's motion to dismiss pending

an evidentiary hearing. After considering the evidence presented at the hearing,

including the testimony of plaintiff's corporate counsel, Judge Novin found that

plaintiff's response to the tax assessor was a false and fraudulent account within

the meaning of N.J.S.A. 54:4-34. The court's finding was based primarily on

plaintiff's admission that it had intentionally excluded the income it received

from LGS.2 Judge Novin thereupon granted defendant's motion to dismiss

plaintiff's farmland appeal. 3

                                        II.

      Our recent opinion in Alcatel-Lucent I explains the purposes of the

Farmland Assessment Act of 1964, N.J.S.A. 54:4-23.1 to -23.23, which

authorizes an exemption from local property taxes in certain specified


2
  The hearing was held on January 13, 2017. The record before us does not
include a transcript of the hearing.
3
  The dismissal with prejudice was subject to plaintiff's right to a reasonableness
hearing pursuant to Ocean Pines, Ltd. v. Borough of Point Pleasant, 112 N.J. 1
(1988). A reasonableness hearing commenced on July 18, 2018, but prior to
closure of the proofs, plaintiff waived its right to a reasonableness
determination.


                                                                           A-2629-18T2
                                        6
circumstances. 460 N.J. Super. at 251–53. After extensive analysis, we held

that statute "is part of the warp and weft woven into a comprehensive tax scheme

created by the Legislature." Id. at 251. We concluded the appeal-preclusion

feature set forth in N.J.S.A. § 54:4-34 applies to the denial of an application for

a Farmland Assessment.

      We see no need in this opinion to repeat the analysis that lead to that

conclusion. We note only that our opinion underscored the need for an applicant

to provide timely and accurate information, especially in the case of a split-use

property, so that a local tax assessor can fulfill his or her statutory

responsibilities. Id. at 250, 254 (citation omitted).

      In that case, the appeal was barred because plaintiff received but did not

respond to the tax assessor's request for information. Id. at 247. We now hold,

both as a matter of the plain meaning of the statutory text and as a matter of

rudimentary common sense, the appeal-preclusion provision applies as well

when the applicant does respond to an assessor's request for information, but

provides a false or fraudulent account.

      N.J.S.A. 54:4-34 provides in pertinent part:

            Every owner of real property of the taxing district shall,
            on written request of the assessor, made by certified
            mail, render a full and true account of his name and real
            property and the income therefrom, in the case of

                                                                           A-2629-18T2
                                          7
            income-producing property, and produce his title
            papers, and he may be examined on oath by the
            assessor, and if he shall fail or refuse to respond to the
            written request of the assessor within 45 days of such
            request, or to testify on oath when required, or shall
            render a false or fraudulent account, the assessor shall
            value his property at such amount as he may, from any
            information in his possession or available to him,
            reasonably determine to be the full and fair value
            thereof. No appeal shall be heard from the assessor's
            valuation and assessment with respect to income-
            producing property where the owner has failed or
            refused to respond to such written request for
            information within 45 days of such request or to testify
            on oath when required, or shall have rendered a false or
            fraudulent account.

            [(Emphases added).]

      We agree with the trial court that plaintiff's response constitutes a false or

fraudulent account within the meaning of the statute.         We appreciate that

plaintiff contends its response was made in good faith and without an intention

to deceive. Plaintiff notes its response to the tax assessor missed only one item,

the license by LGS, which, according to plaintiff, was "financially meaningless"

and would have had "zero impact on the Assessor's valuation."

      Judge Novin considered and correctly rejected plaintiff's argument that

the omission was de minimis. Plaintiff was obligated under Chapter 91 to

furnish a "full and true account" upon request. An applicant is not shielded from

the consequences of the purposeful omission of information based on its own

                                                                            A-2629-18T2
                                         8
determination that the withheld information would not have had an impact on

the assessment. See SKG Realty Corp. v. Wall Twp., 8 N.J. Tax 209, 211 (App.

Div. 1985) (per curiam) ("[I]t is up to the assessor and not the taxpayer to decide

whether to consider the information furnished.") "The purpose of the provision

outlawing appeals by non-responding owners," the court noted in SKG, "is to

encourage compliance with the accounting requirement." Ibid. That goal is not

served by excusing purposeful omissions or exempting them from the appeal

preclusion sanction.

      We add that N.J.S.A. 54:4-34 refers explicitly to a "false or fraudulent

account." (Emphasis added). The Legislature's use of a disjunctive rather than

conjunctive formulation means that an appeal can be precluded based on the

submission of false information even if the applicant did not have an intention

to commit fraud. It is not necessary, in other words, for the applicant to have

committed a criminal offense under New Jersey law to invoke the appeal-

preclusion sanction.

      In sum, we conclude that the purposeful omission of income information,

as found by Judge Novin, rendered plaintiff's response a false account of the




                                                                           A-2629-18T2
                                        9
income derived from the property.4 We note, moreover, that the Tax Court's

factual findings were based on testimony and documents that were presented at

an evidentiary hearing.    Judge Novin's findings are entitled to substantial

deference in recognition that "judges presiding in the Tax Court have special

expertise . . . [and] their findings will not be disturbed unless they are plainly

arbitrary or there is a lack of substantial credible evidence to support them."

Alpine Country Club v. Borough of Demarest, 354 N.J. Super. 387, 390 (App.

Div. 2002) (quoting Glenpointe Assocs. v. Twp. of Teaneck, 241 N.J. Super. 37,

46 (App. Div. 1990)).

      To the extent we have not addressed them, any remaining arguments made

by plaintiff lack sufficient merit to warrant discussion in this opinion. R. 2:11-

3(e)(1)(E).

      Affirmed.




4
  We note that even if we were to conclude that plaintiff's intentional omission
was not a false or fraudulent account, that omission would in any event be
tantamount to a failure to respond to the tax assessor's request for a "full"
account of the income from the property as required pursuant to N.J.S.A. 54:4 -
34.
                                                                          A-2629-18T2
                                       10